Opinion by
Judge Rogers,
William A. McDonough, a workmen’s compensation claimant, has appealed from an order of the Workmen’s Compensation Appeal Board affirming the action of a referee denying him disability benefits for a chronic and acute anxiety reaction which he contended was the result of pressure and harassment suffered on the job. The issue is that of whether the claimant produced unequivocal medical evidence that his mental illness was the result of his employment.
The claimant began working at the Pennsylvania Department of Transportation as a traffic control technician in 1962. He testified that from 1962 until 1970, his superior regularly singled him out for criticism in the presence of other persons at the work place. This caused him to develop a fear of going to work which in turn caused him to report late or to use vacation days to avoid going to work at all. The record shows that in 1970 the claimant collapsed while at his drafting table and was taken to the hospital where he was advised to seek psychiatric help.
, The superior officer who allegedly mistreated the claimant left the Department of Transportation in 1970. Although the new supervisor did not behave toward the claimant in the same fashion as his predecessor, the claimant’s negative feelings about his work and his tardiness continued. In September of 1978, the claimant consulted Dr. Charles R. Druffner .to ascertain whether his problems had a physical cause. Dr. Druffner found none, and advised him to see a psychiatrist. The claimant began meeting with Dr. Anthony Galdieri, a clinical psychologist, on December 14, 1978. Six days later, he was taken to the ho®*3pital from work after fainting and bruising bis head when be stepped outside for .some air bemuse be began to feel anxious and short of breath. The claimant has not returned to work since this fall.
At the referee’s hearing, the claimant testified to his work .and medical experiences as we have related them. A former co-worker, John iCulkin, corroborated the claimant’s testimony >as to his work experience, testifying that the ¡superior ¡officer during the years before 1970 would go cut of Ms way .to remonstrate the claimant .and that the claimant “was a very likeable young man” hut that during the course of his employment “he sort of got himself into a shell.. . [¡and] required .a lot more pushing, .shall I ¡say, to .get assignments under way and coming in late to work and days that he did not come in, he would call, either ,on ¡sick leave or annual leave and it isteadily increased, and although the work he did perform was good. ’ ’
Dr. Galdieri testified that the claimant had no history of psychological problems prior to his employment with the Pennsylvania Department of Transportation; that during his first appointment with the doctor, the claimant exhibited the symptoms which first manifested themselves in 1970 when tbe claimant collapsed at work; that the claimant had been totally disabled since January 17,1979; and that his work experience was a substantial cause of Ms mental illness.
Dr. Galdieri diagnosed the claimant’s illnesses as panic disorder associated with hyperventilation, anxiety disorder and dependent personality disorder. He described the symptoms as “massive .amounts of anxiety, fear of losing Ms breath, dizziness,. . . hyperventilation, . . . confusion . . . [and] paMc attacks . . . where for no particular surface reason, a person can have a tremendous surge of anxiety. ’ ’
Tbe referee found that “ [t]hat from 1962 to 1970, the claimant’s boss . . . was critical of claimant’s work *4in a voice loud enough for co-employees to hear”; that ‘! [¶] rom 1970, the claimant was suffering from an anxiety disorder which caused the claimant to be afraid to go to work”; and that “the claimant has been totally disabled by his mental condition since January 17, 1979.” He, however, denied the claimant compensation because he considered Dr. Galdieri’s testimony insufficient to establish that there was a causal connection between the claimant’s mental condition and his job. The referee discounted Dr. Galdieri’s testimony, not because the witness lacked credibility, but because the ref eree believed that the testimony was, in his terms, “highly speculative” and 'that Dr. Galdieri had merely £‘surmised that the claimant’s condition£ would appear to be work-related. ’ ’ ’
In affirming the referee’s decision, the Workmen’s Compensation Appeal Board commented “that it would appear even if the work did play a part [in causing the claimant’s 'disability], it was merely the claimant’s subjective reaction to normal conditions.”
We have concluded that the ref eree erred in his determination that Dr. Galdieri’s testimony was in effect equivocal and that the Appeal Board’s finding that there was no evidence of 'Other than normal working conditions impinging upon the claimant’s psyche was in disregard of the referee’s finding that ‘ ‘ [¶] rom 1962 to 1970, the claimant’s boss ... was critical of the claimant’s work in a voice loud enough for co-employees to hear,” which circumstance is surely not a normal working condition.
Concerning the quality of Dr. Galdieri’s testimony, we note that during direct examination, Dr. Galdieri expressed an opinion as to whether the claimant’s disability was a result of his work as f ollows:
Q: Doctor, were you able to, from your records and from your examination, were you able to diagnose the cause of this condition?
*5A: The cause of the condition would appear to be his work. . . . [T]he only area that he began to have difficulty 'in was at work, so it would lead us to strongly believe that work would be the problem here before him.
Q: Doctor, if the testimony were to show that in the course of his employment with Penn-Dot since he started in 1962, and from the beginning over ,a period of approximately eight years until 1970, his superior singled him out for certain criticism and that his criticism was directed at Mr. McDonough in a rather public manner, that is so that every one in the area and fellow employees could hear and were aware of the criticism and that other people working in the same area did not receive the same type of treatment from this superior, would this, in your opinion, contribute to this condition that you found in Mr. McDonough?
A: Absolutely.
Q: Would you consider it a substantial cause of this condition?
A: Yes, I would have to.
On cross-examination, the employer’s counsel questioned Dr. Galdieri concerning other causes of the claimant’s mental illness outside his employment.
Q: You state in your testimony that you thought the cause of the condition appeared to be work because the attacks seem to appear at work. On the basis of what you’ve just stated, isn’t it also possible that ¡something outside of work. . . .
A: It’s a possibility, it’s a possibility, yes, sir.
However, during redirect examination, Dr. G-aldieri answered yes when asked ‘ Ts it still your opinion that *6the disabling condition, as you. found it, is due to the forces acting upon him at work ? ’ ’
The purport .and effect of Dr. G-aldieri ’s testimony was that the claimant’s disabling condition was the result of his work. We find little, if any, r.eal difference between the facts of 'this case and those of University of Pittsburgh v. Workmen’s Compensation Appeal Board, 49 Pa. Commonwealth Ct. 347, 405 A.2d 1048 (1979), in which we held that a suicide induced by a work-related mental breakdown was a compensable injury where -the medical testimony was to the effect that the mental breakdown was the result .of overwork and work-related anxiety. The instant claimant’s medical evidence, in our judgment, meets the test of unequivocal medical testimony described in Philadelphia College of Osteopathic Medicine v. Workmen’s Compensation Appeal Board, 77 Pa. Commonwealth Ct. 202, 206-207, 465 A.2d 132, 134-135 (1983).
Certainly it is not the law, as it has been sometimes argued, that every utterance which escapes the lips of a medical witness on a medical subject, must be certain, positive, and .without reservation, exception, or peradventure of a doubt. We repeat, that as to facts which a claimant must prove by medical evidence, it is sufficient that his medical expert, .after providing a foundation, testify that in his professional opinion or that he believes or -that he thinks the facts exist. The claimant has, in such event, produced competent .evidence of the facts which, if accepted by the factfinder will support tan award, even if the medical witness admits to uncertainty, reservation, doubt or lack of information with respect to medical .and scientific details ; ,so long as the witness does not recant the opinion or belief first expressed.
*7Order reversed; the record is remanded to the Appeal Board for a computation of compensation payable. Jurisdiction is relinquished.
Order
. ■ And Now, .this 24th day of January, 1984, the order of the Workmen’s Compensation Appeal Board in. the above-captioned matter is .reversed and the record remanded for a computation of compensation payable. Jurisdiction is relinquished.
Judge MacPhail dissents.